     Case: 1:20-cv-00310-PAB Doc #: 31 Filed: 10/30/20 1 of 3. PageID #: 246




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



 Horizon Global Americas Inc.,                          Case No. 1:20-cv-00310

                                    Plaintiff,
                   -vs-
                                                        JUDGE PAMELA A. BARKER

 Northern Stamping, Inc.,
                                                        CASE MANAGEMENTCONFERENCE
                                    Defendant.          ORDER

          A Case Management Conference (“CMC”) was held in this matter on October 29, 2020. The

parties and counsel of record agreed to the following, and IT IS ORDERED that:

1.        The parties do not consent to the jurisdiction of a United States Magistrate Judge pursuant

          to 28 U.S.C. § 636(c) at this time.

     Initial Infringement Contentions and Accompanying Document                Completed
     Production (LPR 3.1, 3.2)
     Initial Noninfringement Contentions and Accompanying Document             10/26/2020
     Production (LPR 3.3, 3.4)                                                 (30 days after infringement
                                                                               contentions)
     Invalidity and Unenforceability Contentions and Accompanying              11/23/20
     Document Production (LPR 3.5, 3.6)                                        (80 days after answer)
     Validity and Enforceability Contentions (LPR 3.7)                         12/14/20
                                                                               (20 days after invalidity
                                                                               contentions)
     Final Infringement Contentions (LPR 3.10(b))                              15 days after claim
                                                                               construction ruling
     Final Noninfringement, Invalidity and Unenforceability Contentions (LPR   30 days after claim
     3.10 (c))                                                                 construction ruling
     Final Validity and Enforceability Contentions (LPR 3.10(d))               45 days after claim
                                                                               construction ruling
     Exchange of Proposed Terms for Construction (LPR 4.1(a))                  12/7/20
                                                                               (95 days after answer)
     Exchange of Final List of Proposed Terms for Construction (LPR 4.1(c))    1/4/21
                                                                               (115 days after answer1)
Case: 1:20-cv-00310-PAB Doc #: 31 Filed: 10/30/20 2 of 3. PageID #: 247




Exchange of Preliminary Claim Constructions and Evidence (LPR 4.2(a))       1/19/21
                                                                            (15 days after final
                                                                            exchange of terms)
Exchange of Final Claim Constructions (LPR 4.2(c))                          3/10/21
                                                                            (5 days after expert
                                                                            discovery ends or 50 days
                                                                            after exchange of prelim.
                                                                            constructions)
Identification of Claim Construction Experts and service of report (LPR     2/3/21
4.3(a))                                                                     (15 days after exchange of
                                                                            prelim. constructions)
Identification of Rebuttal Claim Construction Experts and service of report 2/18/21
(LPR 4.3(b))                                                                (15 days after initial expert
                                                                            report)
Completion of Expert Depositions (LPR 4.3(c))                               3/5/21
                                                                            (15 days after rebuttal
                                                                            reports)
Contemporaneous Opening Claim Construction Briefs (LPR 4.4(a))              3/25/21
                                                                            (15 days after exchange of
                                                                            final claim constructions)
Contemporaneous Responsive Claim Construction Briefs (LPR 4.4(b))           4/26/21
                                                                            (30 days after opening
                                                                            briefs)
Joint Claim Construction and Prehearing Statement (LPR 4.5)                 5/3/21
                                                                            (5 days after responsive
                                                                            briefs)
Advice of Counsel (LPR 4.8)                                                 TBD
                                                                            (90 days before close of
                                                                            fact discovery)
Close of fact discovery (LPR 4.7)                                           TBD
                                                                            (30 days after claim
                                                                            construction ruling)
Initial Expert Disclosures (LPR 5.1(b))                                     TBD
                                                                            (60 days after claim
                                                                            construction ruling)
Rebuttal expert disclosures (LPR 5.1(c))                                    TBD
                                                                            (30 days after initial expert
                                                                            disclosures)
Expert deposition deadline                                                  TBD
                                                                            (40 days after exchange of
                                                                            expert rebuttal reports)
Dispositive Motions                                                         TBD
                                                                            (10 days after end of expert
                                                                            discovery)


                                                   2
     Case: 1:20-cv-00310-PAB Doc #: 31 Filed: 10/30/20 3 of 3. PageID #: 248




5.       A telephonic status conference with lead counsel is set for February 18, 2021 at 1:30 p.m.

         Counsel shall confer within five (5) business days of the scheduled conference to discuss

         outstanding issues and respective positions as to settlement. Counsel shall provide to the

         Court within three (3) business days of the conference, a joint Status Report or confidential

         individual Status Reports describing the status of discovery, settlement positions, and issues

         to be addressed. The Status Reports need not be filed, but may be delivered via email to

         Barker_Chambers@ohnd.uscourts.gov



         IT IS SO ORDERED.


                                                       S/ Pamela A. Barker
                                                       PAMELA A. BARKER
Date: October 30, 2019                                 U. S. DISTRICT JUDGE




                                                   3
